Citation Nr: 1736295	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-49 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the residuals of an injury to the right shoulder.


REPRESENTATION

Veteran represented by:	Kenneth S. Kabb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to April 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to August 8, 2016, the Veteran's right should disability is manifested by limitation of motion most severely limited to shoulder level.

2.  From August 8, 2016, the Veteran's right shoulder disability is manifested by limitation of motion most severely limited to approximately midway between side and shoulder.


CONCLUSIONS OF LAW

1.  Prior to August 8, 2016, the criteria for a rating in excess of 20 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655(b), 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2016)

2.  From August 8, 2016, the criteria for a rating of 30 percent, but no higher, for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655(b), 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

The Board notes that the August 2016 and April 2017 VA examinations were adequate per Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court required a pain assessment in an examination in order for the examination to be adequate:  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  These actions were accomplished in the August 2016 and April 2017 VA examinations.

The Veteran's right shoulder disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (based on limitation of motion).  This diagnostic code provides a series of disability ratings for the major (or dominant) and minor (or non-dominant) sides of the body.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  A January 2010 VA examination report notes that the Veteran is right-hand dominant.  In that regard, Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the major arm at shoulder level; a 30 percent rating for limitation of motion of the arm midway between the side and shoulder level on the major side; and, a maximum 40 percent rating is assigned for limitation of motion to 25 degrees on the major side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Medical records note a history of a shoulder impingement in the military that resulted in rotator cuff repair surgery in 1990, less than a year after the Veteran was discharged.  

During a January 2010 VA examination the Veteran reported continuing right shoulder aching, soreness, pain, and tenderness.  He indicated increased difficulty with overhead work, but stated that he was able to do his job.  As the Veteran is right hand dominant, the right shoulder had frequent use.  Increased pain was associated with heavy pushing, pulling, and overhead use.  Physical examination assessed initial shoulder range of motion in both abduction and flexion from 0 to 140 degrees.  Internal and external shoulder rotation was also equal from 0 to 80 degrees.  Pain was noted throughout range of motion.  Repetitive motion testing produced increased pain, but no change to ranges of movement was identified.  No additional symptoms were identified by the examiner.  Radiological examination revealed evidence consistent with impingement syndrome but no signs of arthritic change, fracture, disease, or abnormality were evident.  The examiner diagnosed the Veteran's right shoulder condition as post-operative residual injury, right shoulder impingement.  No other disability related impairment or treatment residuals were found.  Based on in medical treatment records and current findings the examiner determined that the impingement found was the same that was identified in service.

A January 2010 VA imaging study of the Veteran's right shoulder suggested that he had impingement syndrome.  There was no evidence of definite fracture, erosion, or dislocation.

In September 2013, the Veteran received cortisone shots for his right shoulder pain with little relief.  Range of motion testing of the right shoulder showed that flexion measured from 0 to between 120 and 150, abduction measured from 0 to between 90 and 100, and extension measured from 0 to 40 degrees.  Muscle strength testing revealed abduction and forward flexion was 3/5 and external and internal rotation was normal.  An imaging report of the right shoulder revealed that there was no fracture or dislocation, that the joint spaces were preserved, and that there was subacromial spurring.  Pain was reported with movements overhead.  The Veteran was diagnosed with degenerative joint disease and rotator cuff syndrome involving the right shoulder.  Non-steroidal anti-inflammatory medication, capsaicin for topical use and acetaminophen were prescribed.  The Veteran was participating in physical therapy.

An October 2013 VA treatment note indicated that the Veteran had pain with overhead activities.  A magnetic resonance imaging (MRI) of the right shoulder showed that acromioclavicular (AC) joint abnormalities, supraspinatus tendinopathy with partial tearing, subscapularis tendinopathy with atrophy of the subscapularis muscle, mild infraspinous tendinopathy, an abnormal glenoid labrum as the biceps anchor was not visualized, and that there were no fractures.

During an August 2016 VA examination, the examiner completed a shoulder and arm Disability Benefits Questionnaire (DBQ) for the Veteran.  The Veteran was diagnosed with right shoulder impingement syndrome.  He reported being right hand dominant.  During flare-ups the Veteran reported pain with use of his shoulder.  He reported functional loss and pain with overhead use.  On examination, flexion and abduction measured 0 to 80 degrees and external and internal rotation measured 0 to 60 degrees.  Pain was noted when measuring range of motion in all planes.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss.  Muscle strength testing revealed abduction and forward flexion was normal.  No muscle atrophy or ankylosis was noted.  The Hawkins' Impingement Test and Empty-can Test were negative for the right shoulder.  Shoulder instability, dislocation or labral pathology was not suspected.  Clavicle, scapula, AC joint and/or sternoclavicular joint conditions were suspected as the Veteran was diagnosed with arthritis.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  The Veteran has surgical scarring, but the scarring was not painful or unstable; did not have a total area equal to or greater than 39 square cm (6 square inches); and was not located on the head, face or neck.  Scarring was superficial and linear and measured 10 centimeters by 2 centimeters.  There was no pain, affected joint motion, or abnormality from the scar.  The examiner opined that the Veteran had a functional impact that would allow him to perform light sedentary work.  

During an April 2017 VA examination, the examiner completed another shoulder and arm DBQ for the Veteran.  It was noted that the Veteran had undergone two surgeries on his right shoulder.  The first surgery was a rotator cuff repair surgery in 1990 and the second was an arthroscopic surgery in 1996.  The Veteran reported increased pain in his right shoulder, especially with overhead use.  He did not utilize any brace or sling and had not had any additional injury.  He indicated that during flare-ups he had had a decreased range of motion and difficulty with removing and placing on his shirt.  On examination he had 0 to 110 degrees of flexion and 0 to110 degrees of abduction with pain starting at 90 degrees.  External rotation measured 0 to 80 degrees and internal rotation measured 0 to 45 degrees.  The examiner noted that the following factors contributed to the Veteran's right shoulder disability: less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and atrophy of disuse.  The examiner noted a significant restriction of the right shoulder and that it would cause some impairment of work activities.  There was no ankylosis.  Muscle strength testing revealed abduction and forward flexion was 4/5.  Shoulder instability, dislocation or labral pathology was suspected as the Veteran had a damaged bicep attachment.  Clavicle, scapula, AC joint and/or sternoclavicular joint conditions were not suspected.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  The Hawkins' Impingement Test and Empty-can Test were positive for the right shoulder.  Imaging studies showed arthritis.  

The Veteran testified at the May 2017 Board hearing that he continually is unable to lift his arm to shoulder level and often must lift his left arm or stand to get his right arm high enough to sign documents or work.  See May 2017 Board hearing transcript, p. 15.  He noted that he is able to perform his work as an electrician, but that his work takes longer than others because of his right shoulder injury.  He is unable to reach beyond his shoulder without pain.  The Veteran reported that he had to adapt to performing activities of daily living, such as getting dressed slowly and cautiously, as his shoulder disability limits his range of motion.   

As noted, in order to get the next higher rating of 30 percent under Diagnostic Code 5201, for limitation of motion of the right shoulder (as the major side), the Veteran's right shoulder must be limited to midway between side and shoulder.  The Veteran testified at the May 2017 Board hearing that he could not lift his arm to shoulder level and often was unable to lift his arm high enough to sign documents while sitting without standing or raising his left arm.  The VA examinations show higher ranges of motion than midway between side and shoulder but also note that at the August 2016 examination forward flexion was to 80 degrees and pain on abduction at 90 degrees with pain in April 2017.  The most recent April 2017 VA examination noted that the Veteran had difficulty with lifting and had painful motion and/ or weakness.  In addition, the Veteran has provided statements on the previous examination in August 2016 and during testimony at the May 2017 Board hearing that he had painful motion of the shoulder at significantly less than shoulder level, and that he was prevented from lifting his arm high enough to sign documents while sitting without standing or raising his left arm due to pain.  

As previously explained, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Prior to the August 8, 2016 VA examination, during the Veteran's January 2010 VA examination and September 2013 VA treatment note, his range of motion consistently measured at or greater than shoulder level without limitation due to pain.  Accordingly, as it was factually ascertainable that the criteria for a compensable 30 percent rating was warranted for the right shoulder given the findings in the August 8, 2016 VA examination report that was supported by the April 2017 VA examination findings and May 2017 Board hearing testimony, the Board finds that assignment of a staged rating for the Veteran's right shoulder disability from August 8, 2016 onwards are warranted here.  

Based on these findings, the Board finds that the higher 30 percent rating is not warranted prior to August 6, 2016, as the Veteran's demonstrated range of motion was above the shoulder.  However, resolving all doubt in favor of the Veteran, the evidence supports the criteria for the next higher 30 percent rating for the right shoulder disability under Diagnostic Code 5201, as the evidence indicates functional loss that more nearly approximates limitation of motion to midway between the side and shoulder.  These limitations also consider pain, and signify where the painful motion started for the Veteran.  Nonetheless, no additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the increased 30 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  Forty percent is the highest schedular rating available under Diagnostic Code 5201 for the major side and requires shoulder motion limited to 25 degrees or less, which is not shown in the medical records.

None of the other rating criteria under 38 C.F.R. § 4.71a pertaining to the shoulder and arm apply.  A rating is not warranted under Diagnostic Code 5202 for fibrous union of the humerus, nonunion of (false flail joint), or loss of head of (flail shoulder), as it was noted on examination in April 2017 that this type of impairment was not shown.  While the Veteran has weakness in the right shoulder, the medical evidence does not show impairment of the clavicle or scapula resulting in malunion, nonunion, or dislocation, as contemplated under Diagnostic Code 5203.  Additionally, there is no ankylosis of the scapulohumeral articulation, as considered by Diagnostic Code 5200. 

The Veteran genuinely believes that he is entitled to an increased rating for his right shoulder disability.  His factual recitation as to symptomatology associated with the shoulder is accepted as true, and the Board has relied on his testimony, in part, in providing a higher rating in this case.  To the extent that an even higher rating is not assigned, however, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his right shoulder disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's right shoulder and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a higher rating of 30 percent, but no higher, is warranted for the right shoulder disability, effective August 8, 2016.  There are no objective medical findings that would support the assignment of an even higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right shoulder disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations and the Veteran maintains full-time employment.  Otherwise, with regard to marked interference with employment, the schedular rating criteria specifically include the symptoms exhibited by the Veteran which result in industrial impairment, and accordingly compensated those symptoms.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of function involving disturbances to lifting, carrying, and performing overhead work has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45.  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Therefore, the Board finds that the record does not reflect that the right shoulder disability causes industrial impairment beyond what was contemplated by his rating.  The Board finds that the disability is not so exceptional or unusual as to warrant referral for consideration of the assignment of higher disability ratings on an extraschedular basis.


ORDER

Prior to August 8, 2016, entitlement to a disability rating in excess of 20 percent for the residuals of an injury to the right shoulder is denied.

From August 8, 2016, entitlement to a disability rating of 30 percent, but no higher, for the residuals of an injury to the right shoulder is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


